
	
		II
		110th CONGRESS
		2d Session
		S. 2682
		IN THE SENATE OF THE UNITED STATES
		
			February 29, 2008
			Mr. Reid (for
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To direct United States funding to the United Nations
		  Population Fund for certain purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the United Nations Population Fund
			 Restoration Act of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)More than 500,000
			 women worldwide die during childbirth every year, with the overwhelming
			 majority of these deaths occurring in the developing world.
			(2)More than
			 10,000,000 women annually experience serious complications from pregnancy, such
			 as obstetric fistula.
			(3)Ensuring skilled
			 attendants at birth, backed by emergency obstetric care, could reduce maternal
			 deaths by about 75 percent, yet one-third of pregnant women in low-income
			 countries do not have contact with health personnel prior to giving
			 birth.
			(4)Approximately
			 3,000,000 girls face female genital mutilation and cutting on an annual basis.
			 These practices have both short- and long-term physical and mental health
			 consequences.
			(5)At least
			 200,000,000 women want to use safe and effective family planning methods, but
			 are unable to do so because they lack access to health care services and
			 information about family planning.
			(6)Women and
			 children account for more than 75 percent of the refugees and displaced persons
			 at risk from war, famine, persecution, and natural disaster. In a crisis or
			 refugee situation, one in five women of childbearing age is likely to be
			 pregnant.
			(7)Sexually
			 transmitted infections (STIs) are the second leading cause of health problems
			 for women of reproductive age, causing pregnancy-related pelvic inflammatory
			 disease and cervical cancer.
			(8)The United
			 Nations Population Fund, which is supported by contributions from more than 180
			 countries from all regions of the world, carries out activities in more than
			 150 countries to reduce maternal mortality and morbidity, end female genital
			 mutilation and cutting, reduce transmission of STIs and HIV/AIDS, and ensure
			 access to health care and essential supplies for women and families impacted by
			 emergencies.
			3.Use of
			 fundsFunds appropriated or
			 otherwise made available for a United States contribution to the United Nations
			 Population Fund shall be used for the following purposes:
			(1)To provide and
			 distribute equipment, medicine, and supplies, including safe delivery kits and
			 hygiene kits, to ensure safe childbirth and emergency obstetric care.
			(2)To make available
			 supplies of contraceptives for the prevention of unintended pregnancies and the
			 spread of sexually transmitted infections, including HIV/AIDS.
			(3)To prevent and
			 treat cases of obstetric fistula.
			(4)To reestablish
			 maternal health services in areas where medical infrastructure and such
			 services have been destroyed or limited by natural disasters, armed conflict,
			 or other factors.
			(5)To promote
			 abandonment of harmful traditional practices, including female genital
			 mutilation and cutting and child marriage.
			(6)To promote the
			 access of unaccompanied women and other vulnerable people to vital services,
			 including access to water, sanitation facilities, food, and health care.
			
